UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------                    X
DREAMBUILDER INVESTMENTS, LLC,                                  :    Case No.: 19-cv-08937 (ER)
                                                                :
                                                                :
                                                                :
                            Plaintiff,                          :    DECLARATION OF ANDREA
                                                                :    M. ROBERTS IN SUPPORT OF
                                                                :    DEFENDANT MERSCORP
                                                                :    HOLDINGS, INC.’S MOTION
              - against –                                            FOR SUMMARY JUDGMENT
                                                                :
                                                                :

MERSCORP HOLDINGS, INC.,

                        Defendant
--------------------------------------------                    X


        ANDREA M. ROBERTS, pursuant to 28 U.S.C. 1746, hereby declares under penalty of

perjury as follows.

        1.      I am an attorney with the law firm Blank Rome LLP, attorneys for defendant

MERSCORP Holdings, Inc. (“MERSCORP” or “Defendant”) and submit this Declaration

pursuant to Rule 56 of the Federal Rules of Civil Procedure in support of MERSCORP’s Motion for

Summary Judgment dismissing Dreambuilder Investments, LLC’s (“DBI”) Complaint and granting

summary judgment on MERSCORP’s counterclaims (the “Motion”).

        2.      DBI commenced this action by filing a Summons with Notice in the Supreme Court

of the State of New York, County of New York at Index Number 653974/2019 (“State Court

Action”). A true and correct copy of the Summons with Notice is annexed hereto as Exhibit 1.

        3.      On July 30, 2019, MERSCORP filed a Demand for Complaint. A true and correct

copy of the Demand for Complaint is annexed hereto as Exhibit 2.

        4.      On August 26, 2019, DBI filed the Complaint. See Exhibit 3.




151013.01203/126291421v.1
        5.      On September 26, 2019, MERSCORP filed a Notice of Removal in both the State

Court Action and instant action. See Exhibit 4.

        6.      On October 3, 2019, MERSCORP filed an Answer with Counterclaims. See

Exhibit 5.

        7.      DBI filed a Reply on November 14, 2019. See Exhibit 6.

        8.      Throughout the course of the litigation, the parties attempted to resolve this matter,

including on December 5, 2019, whereby Blank Rome provided DBI with a list of (1) 393 loans

which MERSCORP then showed DBI as the investor or servicer in the MERS® System currently,

and (2) 6,709 loans which DBI deactivated on the MERS® System since they became a Member

in order to assist DBI in coming up with a list of how many assignments it would need from

MERSCORP. See Declaration of Joseph. J. Patry, Exs. S & T.

        9.      DBI failed to provide Blank Rome with the list or any additional information

needed by MERSCORP to issue the assignments.

        10.     On April 15, 2021, the Court issued an Order directing the parties to submit a status

report by April 29, 2021. See Exhibit 7.

        11.     On April 20, 2021, DBI’s prior counsel filed a motion to withdraw as attorney.

[Docket No. 11].

        12.     By Order dated April 23, 2021, the Court granted counsel’s motion to withdraw

and extend the parties’ deadline to submit a status report to June 1, 2021. See Exhibit 8.

        13.     MERSCORP filed a status report on June 1, 2021. [Docket No. 14].

        14.     A pre-motion conference was held on June 25, 2021. At the conference, the Court

directed MERSCORP to move for summary judgment no later than July 15, 2021.

        15.     As of June 30, 2021, Blank Rome has billed $19,558 in attorneys’ fees and $427.60


                                                  2

151013.01203/126291421v.1
in costs in defense of this litigation. This reflects an hourly rate of $425 for partners, $360 for

associates and $145.00 for the Managing Clerk’s Office.

        16.     MERSCORP now files this Motion.



Dated: New York, New York
       July 15, 2021
                                                                    /s/ Andrea M. Roberts
                                                                    Andrea M. Roberts




                                                3

151013.01203/126291421v.1
